DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 02/08/2021, which has been entered and made of record.  Claims 1, 3-6, and 9-21 have been amended.  Claim 2 has been cancelled.  Claim 22 has been added. Claims 1 and 3-22 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 02/08/2021 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-11, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0054566 to Osterhout et al. in view U.S. PGPubs 2018/0095459 to Bachrach et al.

    PNG
    media_image1.png
    350
    324
    media_image1.png
    Greyscale

		Regarding claim 1, Osterhout et al. teach a device comprising: an eyewear frame configured to warn by a user, wherein the eyewear frame hosting a processor, a memory, a display (Fig 1, par 0048-0057, a HMD device has a head–worn glass, computer systems, and sensors), and a first distance sensor (par 0049-0050, par 0053, par 0141-0143, “the glasses may be equipped with sensors to determine environmental conditions, geographic location, relative positioning to other points of interest, objects identified by imaging and movement by the user or other users in a connected group, and the like”), wherein the processor is in communication with the memory, the display, and the first distance sensor, wherein the memory stores a set of instructions executable via the processor, wherein the set of instructions instructs the processor to (Fig 1, par 0048-0057, par 0112, “The HWC 102 may also have a number of integrated computing facilities, such as an integrated processor, integrated power management, communication structures (e.g. cell net, WiFi, Bluetooth, local area connections, mesh connections, remote connections (e.g. client server, etc.)), and the like.  The HWC 102 may also have a number of positional awareness sensors, such as GPS, electronic compass, altimeter, tilt sensor, IMU, and the like”):

    PNG
    media_image2.png
    379
    447
    media_image2.png
    Greyscale

		request the first distance sensor to obtain a first distance reading off a physical object (par 0049-0050, par 0053, “the glasses may be equipped with sensors to determine environmental conditions, geographic location, relative positioning to other points of interest, objects identified by imaging and movement by the user or other users in a connected group, and the like”; par 0141-0143, “Shifts in the radar pattern can be analyzed in the time domain and frequency domain based on mD techniques to  wherein the eyewear frame is separate and distinct from the physical object (Figs 21-22 and 23a, par 0142-143, par 0146-150, “As described herein elsewhere, the mD radar scanning the environment may be local or remote from the wearer of a HWC 102. The mD radar may identify a target (e.g. a person) that is visible 2204 and then track the target as he goes behind a wall 2208. The tracking may then be presented to the wearer of a HWC 102 such that digital content reflective of the target and the target's movement, even behind the wall, is presented in the FOV 2202 of the HWC 102. In embodiments, the target, when out of visible sight, may be represented by an avatar in the FOV to provide the wearer with imagery representing the target”); 
		determine a position of the eye frame relate to the physical object via the first distance reading (par 0049-0050, par 0053, par 0141-0143, “the glasses may be equipped with sensors to determine environmental conditions, geographic location, relative positioning to other points of interest, objects identified by imaging and movement by the user or other users in a connected group, and the like”; par 0141-0143, “Shifts in the radar pattern can be analyzed in the time domain and frequency domain based on mD techniques to derive information about the types of targets present (e.g. whether people are present), the motion of the targets and the relative angular location of the targets and the distance to the targets ….. the mD radar scans the area, tracks and identifies targets, such as bullets, and communicates traces, based on locations, to the HWC 102”); 
generate a visual content based on the position (Fig 21, par 0141-0143, “FIG. 21 illustrates a FOV 2102 of a HWC 102 from a wearer's perspective.  The wearer, as described herein elsewhere, has a see-through FOV 2102 wherein the wearer views adjacent surroundings, such as the buildings illustrated in FIG. 21.  The wearer, as described herein elsewhere, can also see displayed digital content presented within a portion of the FOV 2102.  The embodiment illustrated in FIG. 21 is indicating that the wearer can see the buildings and other surrounding elements in the environment and digital content representing traces, or travel paths, of bullets being fired by different people in the area …..The locations may be used as markers for the HWC such that the traces, as presented in the FOV, can be associated, or fixed in space relative to the markers. For example, if the friendly fire trace 2108 is determined, by the mD radar, to have originated from the upper right window of the building on the left, as illustrated in FIG. 21, then a virtual marker may be set on or near the window. When the HWC views, through its camera or other sensor, for example, the building's window, the trace may then virtually anchor with the virtual marker on the window”); and 
request the display to present the visual content (Fig 21, par 0141-0143, “FIG. 21 illustrates a FOV 2102 of a HWC 102 from a wearer's perspective.  The wearer, as described herein elsewhere, has a see-through FOV 2102 wherein the wearer views adjacent surroundings, such as the buildings illustrated in FIG. 21.  The wearer, as described herein elsewhere, can also see displayed digital content presented within a portion of the FOV 2102.  The embodiment illustrated in FIG. 21 is indicating that the wearer can see the buildings and other surrounding elements in the environment and digital content representing traces, or travel paths, of bullets being ..The locations may be used as markers for the HWC such that the traces, as presented in the FOV, can be associated, or fixed in space relative to the markers. For example, if the friendly fire trace 2108 is determined, by the mD radar, to have originated from the upper right window of the building on the left, as illustrated in FIG. 21, then a virtual marker may be set on or near the window. When the HWC views, through its camera or other sensor, for example, the building's window, the trace may then virtually anchor with the virtual marker on the window”).  
But Osterhout et al. keep silent for teaching request the first distance sensor to obtain a first distance reading off a physical object hosting a second distance sensor programmed to obtain a second distance reading off the user; receive the second distance reading from the physical object; determine a position of the eyewear frame relative to the physical object via the first distance reading and the second distance reading; generate a virtual reality based on the position; and request the display to present the virtual reality.
In related endeavor, Bacharach et al. teach 
request the first distance sensor to obtain a first distance reading off a physical object hosting a second distance sensor programmed to obtain a second distance reading off the user (par 0034, par 0036-0039, par 0046, “By comparing the captured image from two or more vantage points, a system employing computer vision may calculate a distance to a captured physical object. With the calculated distance as well as other position and/or orientation data for the FDA (e.g., data from GPS, Wi-Fi, Cellular, and/or IMU, as discussed above) a relative position and/or orientation may be determined between the FDA 100 and the captured physical 100, for example, using a laser illuminated detection and range finding (Lidar), a process of visual inertial odometry (both described earlier) or any other techniques remote sensing technologies. Sensor data gathered by sensors at the FDA 100 may be used to generate or render in real time (or near real time) a 3D model of the physical environment surrounding the FDA 100 while in flight”; Fig 14, par 0151-0152, par 0163-0168, par 0174, “The PMD 104 may include a memory 1416 (which may include one or more computer readable storage mediums), a memory controller 1414, one or more processing units 1412 which may include central processing units (CPUs) and graphics processing units (GPUs), a peripherals interface 1410, network communications interface 1422, audio interface 1424, a speaker/microphone 1450, power systems 1418, external port(s) 1444, GPS system 1420, proximity sensors 1430, accelerometers 1426, inertial measurement unit (IMU) 1428, and an input/output (I/O) subsystem 1460” …. sensors from FDA 100 is used to obtain first distance data and sensors from PMD 104 are used to obtain second distance data); 
receive the second distance reading from the physical object (Fig 14, par 0151-0152, par 0163-0168, “The PMD 104 may include a memory 1416 (which may include one or more computer readable storage mediums), a memory controller 1414, one or more processing units 1412 which may include central processing units (CPUs) and graphics processing units (GPUs), a peripherals interface 1410, network communications interface 1422, audio interface 1424, a speaker/microphone 1450, power systems 1418, external port(s) 1444, GPS system 1420, proximity sensors 1430, 1426, inertial measurement unit (IMU) 1428, and an input/output (I/O) subsystem 1460”; par 0036-0039, “FIG. 5A shows a simplified diagram that illustrates how sensor data gathered by an IMU at a PMD 104 may be applied to sensor data gathered by an image capture device at an FDA 100 to determine position and/or orientation data of a physical object (e.g., a user 102). Outline 550 represents the 2-dimensional image captured field of view at an FDA 100. As shown in FIG. 5A, the field of view includes the image of a physical object (here user 102) moving from one position to another. From its vantage point, FDA 100 may determine a distance A traveled across the image capture field of view. The PMD 104, carried by user 102, may determine an actual distance B traveled by the user 102 based on measurements by internal sensors (e.g., the IMU) and an elapsed time. The FDA 100 may then receive the sensor data and/or the distance B calculation from PMD 104 (e.g., via wireless RF signal). Correlating the difference between the observed distance A and the received distance B, FDA 100 may determine a distance D between FDA 100 and the physical object (user 102). With the calculated distance as well as other position and/or orientation data for the FDA 100 (e.g., data from GPS, Wi-Fi, cellular, and/or IMU, as discussed above) a relative position and/or orientation may be determined between the FDA 100 and the physical object (e.g., user 102)” …obtain the distance data based on the sensors from PMD 104); 
determine a position of the eyewear frame relative to the physical object via the first distance reading and the second distance reading (par 0034, par 0036-0038, “Correlating the difference between the observed distance A and the received distance B, FDA 100 may determine a distance D between FDA 100 and the physical 102). With the calculated distance as well as other position and/or orientation data for the FDA 100 (e.g., data from GPS, Wi-Fi, cellular, and/or IMU, as discussed above) a relative position and/or orientation may be determined between the FDA 100 and the physical object (e.g., user 102) …. By incorporating sensor data from an IMU (or accelerometer(s) or gyroscope(s)) associated with the camera to the tracked features of the image capture, estimations may be made for the position and/or orientation of the camera over time. This technique may be applied at both the FDA 100 and PMD 104 to calculate the position and/or orientation of both systems. Further, by communicating the estimates between the systems (e.g., via a Wi-Fi connection) estimates may be calculated for the respective positions and/or orientations relative to each other” … determine the respective positions and/or orientations relative to between FDA 100 and PMD 104); 
generate a virtual reality based on the position; and request the display to present the virtual reality (par 0076, par 0100, “to display a real time (or near real time) generated 3D model of the view from a “virtual camera” at view 910a instead of a live video feed from the FDA 100. Here, the 3D model of the surrounding area is captured or generated using sensors at the FDA 100, for example, using a laser illuminated detection and range finding (Lidar), a process of visual inertial odometry (both described earlier) or any other techniques remote sensing technologies. Sensor data gathered by sensors at the FDA 100 may be used to generate or render in real time (or near real time) a 3D model of the physical environment surrounding the FDA 100 while in flight. A true virtual camera may be placed in this virtual space, the field of view from which may be displayed via view 910a at PMD 104. Using similar 104, applied by user 102, may be translated into changes in the position/orientation of the virtual camera in the virtual 3D space (the real time rendering of the physical environment surrounding the FDA 100. Further, these changes in the position/orientation of the virtual camera in the virtual space may be translated into commands to the flight control system of the FDA 100 to change its position/orientation to effectively capture images from onboard image capture devices to approximate the view of the virtual camera in the virtual space”; Fig 9B, par 0066-0070, par 0072, par 0076-0078, par 0081, par 0104, “This data may be used to generate and render a high quality life-like real time (or near real time) 3D model of the surround environment. As the FDA 100 moves around the physical environment (at random or according to a preset pattern) while scanning, a user 102 may investigate the computer generated representation of the actual environment via the PMD 104 as described above ….FIG. 9B shows an implementation of the “virtual camera” user interaction paradigm using a PMD 104 comprising a virtual reality headset, for example, a headset equipped with stereoscopic displays, such as those produced by Oculus®. The embodiment shown in FIG. 9B operates much the same way the embodiment in FIG. 9A, except here it is the motions of user 102's head captured by PMD 104 that is translated into changes in the position/orientation of FDA 100” …. rendering and display virtual reality in HMD device/mobile device based on the location and orientation).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. to include request the first distance sensor to obtain a first distance reading off a physical 

Regarding claim 3, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, and further teach wherein the eyewear frame includes a camera, wherein the processor is in communication with the camera, wherein the set of instructions instructs the processor to: request the camera to capture an image, and request the display to present an augmented reality content based on the position  over the image (Osterhout et al.: Fig 21, par 0050, par 0089, par 0112, par 0141-0143,  display digital virtual content with environment image captured by camera in the computer system).

Regarding claim 4, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, and Bacharach et al. further teach wherein the set of instructions instructs the processor to: modify the virtual reality in real-time based on the position 910a instead of a live video feed from the FDA 100. Here, the 3D model of the surrounding area is captured or generated using sensors at the FDA 100, for example, using a laser illuminated detection and range finding (Lidar), a process of visual inertial odometry (both described earlier) or any other techniques remote sensing technologies. Sensor data gathered by sensors at the FDA 100 may be used to generate or render in real time (or near real time) a 3D model of the physical environment surrounding the FDA 100 while in flight. A true virtual camera may be placed in this virtual space, the field of view from which may be displayed via view 910a at PMD 104. Using similar techniques as described above, changes in the position/orientation of the PMD 104, applied by user 102, may be translated into changes in the position/orientation of the virtual camera in the virtual 3D space (the real time rendering of the physical environment surrounding the FDA 100. Further, these changes in the position/orientation of the virtual camera in the virtual space may be translated into commands to the flight control system of the FDA 100 to change its position/orientation to effectively capture images from onboard image capture devices to approximate the view of the virtual camera in the virtual space”). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 9, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, and further teach wherein the eyewear frame hosts the first 

Regarding claim 10, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, and further teach wherein the eyewear frame hosts the first distance sensor externally (Osterhout et al.: par 0049-0050, par 0053, par 0141, sensors could be hosted internally or externally; Bacharach et al.: Fig 13, par 0076, par 0104, par 0121, par 0137, “the 3D model of the surrounding area is captured or generated using sensors at the FDA 100, for example, using a laser illuminated detection and range finding (Lidar), a process of visual inertial odometry (both described earlier) or any other techniques remote sensing technologies. Sensor data gathered by sensors at the FDA 100 may be used to generate or render in real time (or near real time) a 3D model of the physical environment surrounding the FDA 100 while in flight”).

Regarding claim 11, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, and further teach wherein the first distance sensor obtains the first distance reading based on a radio wave (Osterhout et al.: par 0049-0050, par 0053, par 0141, sensors could be radar; Bacharach et al.: Fig 13, par 0076, par 0104, par 0121, par 0137, “Proximity sensors 1330 may generally include remote sensing technology for proximity detection, range measurement, target identification, etc. For example, proximity sensors 1330 may include radar, sonar, and light illuminated detection and ranging (Lidar)”).

		Regarding claim 20, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, and further teach wherein the physical object is a stationary relative to the user (Osterhout et al.: Fig 21, par 0141-0143, object could be building and other surrounding elements).

		Regarding claim 21, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, and Bacharach et al. further teach wherein the physical object is mobile relative to the user (Figs 9A-9B and 10A-10C, par 0022-0023, par 0066, par 0081-0082). This would be obvious for the same reason given in the rejection for claim 1.

Regarding claim 22, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, and further teach wherein the first distance sensor is a digital radar unit (Osterhout et al.: par 0049-0050, par 0053, par 0141, sensors could be radar; Bacharach et al.: Fig 13, par 0076, par 0104, par 0121, par 0137, “Proximity sensors 1330 may generally include remote sensing technology for proximity detection, range measurement, target identification, etc. For example, proximity sensors 1330 may include radar, sonar, and light illuminated detection and ranging (Lidar)”).

Claims 5-8, 12, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0054566 to Osterhout et al. in view U.S. PGPubs 2018/0095459 to Bachrach et al., further in view of U.S. PGPubs 2017/0336210 to Rahman et al..

Regarding claim 5, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, but keep silent for teaching wherein the virtual reality includes a map showing the position.

    PNG
    media_image3.png
    421
    417
    media_image3.png
    Greyscale

		In related endeavor, Rahman et al. teach wherein the virtual reality includes a map showing the position (Figs 5-7, par 0049-0050, par 0100-0109, “The display 240 may display a two-dimensional (2D) navigation map, a three-dimensional (3D) navigation map and a virtual reality navigation map”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. as modified by Bacharach et al. to include wherein the virtual reality includes a map showing the position as taught by Rahman et al. to combine relevant information of the 

Regarding claim 6, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, but do not explicitly teach wherein the virtual reality includes a path on a map, wherein the path is formed based on the position.
In related endeavor, Rahman et al. teach wherein the virtual reality includes a path on a map, wherein the path is formed based on the position (Figs 5-7, par 0049-0050, par 0100-0109, “The display 240 may display a two-dimensional (2D) navigation map, a three-dimensional (3D) navigation map and a virtual reality navigation map”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. as modified by Bacharach et al. to include wherein the virtual reality includes a path on a map, wherein the path is formed based on the position as taught by Rahman et al. to combine relevant information of the real world and virtual information to build a navigational map in a HMD device to guide user to specify target.

		Regarding claim 7, Osterhout et al. as modified by Bacharach et al. and Rahman et al. teach all the limitation of claim 6, and further teach wherein the path is already traveled by the eyewear frame based on the position (Osterhout et al.: Fig 21, par 0141-0143, “The embodiment illustrated in FIG. 21 is indicating that the wearer can see the buildings and other surrounding elements in the environment and digital content representing traces, or travel paths, of bullets being fired by different people in the 

		Regarding claim 8, Osterhout et al. as modified by Bacharach et al. and Rahman et al. teach all the limitation of claim 6, and further teach wherein the path is to be traveled by the eyewear frame based on the position (Osterhout et al.: Fig 21, par 0141-0143, “The embodiment illustrated in FIG. 21 is indicating that the wearer can see the buildings and other surrounding elements in the environment and digital content representing traces, or travel paths, of bullets being fired by different people in the area”; Rahman et al.: Figs 5-7, par 0037, par 0049-0050, par 0100-0109, “Referring to FIG. 5, a user 500 using the electronic apparatus 100 (shown in FIG. 1) and a target destination 540 of a user may be positioned on the first floor.  The building map data received by the electronic apparatus 100 may include a floor plan 510 of the first floor.  The building map data may include position information of an elevator 530 and a stairway 520 which are features and landmarks of the first floor.  The electronic apparatus 100 may generate a navigation map by using the floor plan 510, and display 

Regarding claim 12, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, but keep silent for teaching wherein the visual content is a navigational content.
In related endeavor, Rahman et al. teach wherein the virtual reality includes a navigational content (Figs 5-7, par 0049-0050, par 0100-0109, “The display 240 may display a two-dimensional (2D) navigation map, a three-dimensional (3D) navigation map and a virtual reality navigation map”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. as modified by Bacharach et al. to include wherein the virtual reality includes a navigational content as taught by Rahman et al. to combine relevant information of the real world and virtual information to build a navigational map in a HMD device to guide user to specify target.

Regarding claim 14, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, but keep silent for teaching wherein the virtual reality includes a directional content.
In related endeavor, Rahman et al. teach wherein the virtual reality includes a directional content (Figs 5-7, par 0049-0050, par 0100-0109, “The display 240 may 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. as modified by Bacharach et al. to include wherein the virtual reality includes a directional content as taught by Rahman et al. to combine relevant information of the real world and virtual information to build a navigational map in a HMD device to guide user to specify target.

Regarding claim 15, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, but keep silent for teaching wherein the virtual reality includes an instructional content.
In related endeavor, Rahman et al. teach wherein the virtual reality includes an instructional content (Figs 5-7, par 0049-0050, par 0100-0109, “The display 240 may display a two-dimensional (2D) navigation map, a three-dimensional (3D) navigation map and a virtual reality navigation map”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. as modified by Bacharach et al. to include wherein the virtual reality includes an instructional content as taught by Rahman et al. to combine relevant information of the real world and virtual information to build a navigational map in a HMD device to guide user to specify target.

Regarding claim 19, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, but do not explicitly teach wherein the virtual reality includes a shopping content.

    PNG
    media_image4.png
    267
    461
    media_image4.png
    Greyscale

		In related endeavor, Rahman et al. teach wherein the virtual reality includes a shopping content (Figs 9-11, par 0036, par 0117-0126, “When the user 500 selects the desired shopping item as destination or does not select it as destination, the electronic apparatus 100 may provide and display the map matching from position of the user 500 to the shopping item (yellow T-shirt) on a navigation map 900-2”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. as modified by Bacharach et al. to include wherein the virtual reality includes a shopping content as taught by Rahman et al. to combine relevant information of the real world and virtual information to build a navigational map in a HMD device to guide user to specify shopping target.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0054566 to Osterhout et al. in view U.S. PGPubs 2018/0095459 to Bachrach et al., further in view of U.S. PGPubs 2019/0004325 to Connor.

Regarding claim 13, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, but do not explicitly teach wherein the visual reality includes a warning content.
		In related endeavor, Connor teaches wherein the visual reality includes a warning content (par 0886-0887, “brainwave-controlled augmented reality eyewear can provide advice, warning, guidance, and/or information concerning selected environmental objects, people, or situations based on the electromagnetic activity of the wearer's brain).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. as modified by Bacharach et al. to include wherein the visual reality includes a warning content as taught by Connor to provide advice, warning, guidance, and/or information concerning selected environmental objects, people, or situations.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0054566 to Osterhout et al. in view U.S. PGPubs 2018/0095459 to Bachrach et al., further in view of U.S. PGPubs 2018/0096533 to Osman.

Regarding claim 16, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, but do not explicitly teach wherein the virtual reality includes a videogame content.
In related endeavor, Osman teaches wherein the virtual reality includes a videogame content (Figs 5A-5D, par 0065-0067, par 0108, par 0112-0118, “FIG. 1A illustrates a system for interactive gameplay of a video game, in accordance with an embodiment of the disclosure.  A user 100 is shown wearing a head-mounted display (HMD) 102.  The HMD 102 is worn in a manner similar to glasses, goggles, or a helmet, and is configured to display a video game or other content to the user 100.  The HMD 102 provides a very immersive experience to the user by virtue of its provision of display mechanisms in close proximity to the user's eyes.  Thus, the HMD 102 can provide display regions to each of the user's eyes which occupy large portions or even the entirety of the field of view of the user“ ….disclose a virtual reality content is related to video game).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. as modified by Bacharach et al. to include wherein the virtual reality includes a videogame content as taught by Osman to use wireless game controllers whose movement is tracked by the gaming system in order to track the player's movements and use these movements as inputs for the game to accomplish a richer interactive experience with a visually immersive experience to the user.

Regarding claim 17, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, but do not explicitly teach wherein the virtual reality includes an immersive experience content.
		In related endeavor, Osman teaches wherein the virtual reality includes an immersive experience content (par 0065, par 0112, par 0133, “FIG. 1A illustrates a system for interactive gameplay of a video game, in accordance with an embodiment of the disclosure.  A user 100 is shown wearing a head-mounted display (HMD) 102.  The HMD 102 is worn in a manner similar to glasses, goggles, or a helmet, and is configured to display a video game or other content to the user 100.  The HMD 102 provides a very immersive experience to the user by virtue of its provision of display mechanisms in close proximity to the user's eyes.  Thus, the HMD 102 can provide display regions to each of the user's eyes which occupy large portions or even the entirety of the field of view of the user“).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. as modified by Bacharach et al. to include wherein the virtual reality includes an immersive experience content as taught by Osman to use wireless game controllers whose movement is tracked by the gaming system in order to track the player's movements and use these movements as inputs for the game to accomplish a richer interactive experience with a visually immersive experience to the user.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2016/0054566 to Osterhout et al. in view U.S. PGPubs 2018/0095459 to Bachrach et al., further in view of U.S. PGPubs 2020/0074743 to Zheng et al..

Regarding claim 18, Osterhout et al. as modified by Bacharach et al. teach all the limitation of claim 1, but do not explicitly teach wherein the virtual reality includes an educational content.
		In related endeavor, Zheng et al. further teach wherein the virtual reality includes an educational content (par 0029, “the user may also view some overlaid virtual information about the tree, and the virtual information may be information such as a name, an attribute, and a source of the tree”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Osterhout et al. as modified by Bacharach et al. to include wherein the virtual reality includes an educational content as taught by Zheng et al. to combine relevant information of the real world and virtual information to build an augmented reality scene and represents the augmented reality scene to users by superimposing, based on a specific spatial area in the real world, a real scene and virtual information into a same space image to be sensed by sense organs of AR users, thereby implementing sensory experience beyond reality.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616